Citation Nr: 0727371	
Decision Date: 08/31/07    Archive Date: 09/11/07

DOCKET NO.  04-34 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

1.  Entitlement to rating in excess of 30 percent for a post 
operative right shoulder disability. 

2.  Entitlement to a compensable rating for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1991 to June 
2002.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2003 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia that granted service connection for a post operative 
right shoulder disability, rated zero percent, effective June 
12, 2002.  During the appeal, an August 2004 decision 
increased the rating to 10 percent and a May 2006 decision 
increased the rating to 30 percent, effective June 12, 2002.

In May 2007, a Central Office hearing was held before the 
undersigned Acting Veterans Law Judge; a transcript of this 
hearing is of record.

In May 2007, the veteran submitted a claim seeking service 
connection for a back disorder, claimed as secondary to his 
service-connected right shoulder disability.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

During the May 2007 hearing, the veteran stated that he had 
received treatment and an examination of his right shoulder 
from the VA medical center in Hampton, Virginia within the 
past eighteen month.  A review of the record reveals that 
these records have not been associated with the claims file.  
Since VA records are constructively of record, they must be 
obtained.  See Bell v. Derwinski, 2 Vet. App. 611 (1992)

The veteran also testified that his condition had worsened 
since his last VA examination, which was in August 2004.  
Consequently, another examination is needed to determine the 
current level of impairment.

In May 2007, the veteran submitted a notice of disagreement 
regarding the initial rating assigned for bilateral hearing 
loss, which was awarded in a May 2006 rating decision.  No 
further action has been taken by the RO.  Hence, this issue 
must be remanded to the RO for the issuance of a statement of 
the case.  See Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain all outstanding 
treatment records since 2005 for the 
veteran's right shoulder disability from 
the Hampton VA Medical Center.  

2.  The RO should then arrange for an 
orthopedic examination to determine the 
current severity of the veteran's service-
connected right shoulder disability.  The 
veteran's claims folder must be reviewed 
by the examiner in conjunction with the 
examination.  Any indicated tests or 
studies, specifically including ranges of 
motion with notation of any further 
limitation due to pain, should be 
completed.  To the extent possible, the 
examiner should also determine/opine 
whether there is or would be further 
impairment of function on use or with 
exacerbation and, if so, the degree of 
such additional impairment. 

3.  The RO should issue an appropriate SOC 
in the matter of an increased rating for 
bilateral hearing loss.  The veteran 
should be advised that for the Board to 
have jurisdiction in the matter, he must 
timely file a substantive appeal.  If he 
files a timely substantive appeal, this 
issue be returned for review by the Board.

4.  If additional evidence or information 
received triggers a need for further 
development or assistance, the RO should 
ensure such is completed.

5.  The RO should then readjudicate the 
claim.  If it remains denied, the veteran 
and his representative should be furnished 
an appropriate supplemental supplemental 
statement of the case and afforded the 
opportunity to respond.  The case should 
then be returned to the Board, if in 
order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment by the RO.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.



_________________________________________________
D. BREDEHORST
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



